     Case 2:18-cv-01344-JAS-BPV Document 60 Filed 10/23/18 Page 1 of 6



 1   Eric M. Fraser, No. 027241
     Colin M. Proksel, No. 034133
 2
     OSBORN MALEDON, P.A.
 3   2929 N. Central Avenue, Suite 2100
     Phoenix, Arizona 85012-2793
 4   (602) 640-9000
 5   efraser@omlaw.com
     cproksel@omlaw.com
 6
     Perry J. Viscounty, admitted pro hac vice      Matthew J. Moore, admitted pro hac vice
 7
     Amit Makker, admitted pro hac vice             LATHAM & WATKINS LLP
 8   LATHAM & WATKINS LLP                           555 Eleventh Street, NW Suite 1000
     505 Montgomery Street, Suite 2000              Washington, DC 20004-1304
 9   San Francisco, California 94111-6538           (202) 637-2200
10   (415) 391-0600                                 matthew.moore@lw.com
     perry.viscounty@lw.com
11   amit.makker@lw.com
12   Clement J. Naples, admitted pro hac vice
     LATHAM & WATKINS LLP
13   885 Third Avenue
14   New York, NY 10022-4834
     (212) 906-1200
15   clement.naples@lw.com
16
     Attorneys for Defendant Tesla, Inc.
17
     Additional counsel listed in signature block
18

19                       IN THE UNITED STATES DISTRICT COURT
20                            FOR THE DISTRICT OF ARIZONA
21
      Nikola Corporation, a Delaware                 No. CV-18-01344-PHX-JAS-BPV
22
      corporation,
23                                                   STIPULATION RE MOTION TO
                           Plaintiff,                DISMISS
24

25    vs.

26    Tesla, Inc., a Delaware corporation,
27
                           Defendant.
28
     Case 2:18-cv-01344-JAS-BPV Document 60 Filed 10/23/18 Page 2 of 6




 1          Pursuant to this Court’s Order (Doc. 55), the parties (Plaintiff Nikola Corp. and
 2   Defendant Tesla, Inc.) jointly provide notice about the status of the pending Motion to
 3   Dismiss (Doc. 26). The parties request that the Court rule on the Motion after taking
 4   into consideration the additional statements by each party set forth below.
 5                                      BACKGROUND
 6          Tesla filed a Motion to Dismiss (Doc. 26) directed to Nikola’s First Amended
 7   Complaint (Doc. 18). The Motion is fully briefed. (Doc. 30, 35.) After briefing was
 8   complete, Nikola amended twice, resulting in the Third Amended Complaint (Doc. 57)
 9   (“TAC”). Nikola’s First Amended Complaint asserted three counts of infringement
10   covering three design patents (Nos. D811,944, D811,968, D816,004). Tesla’s Motion
11   to Dismiss addressed those three counts (the “Design Patent Counts”).
12          The TAC asserts the Design Patent Counts and two new counts not present in the
13   First Amended Complaint: for infringement of a U.S. utility patent (No. 10,077,084 (the
14   “’084 patent”)) and infringement of trade dress. Tesla’s Motion to Dismiss does not
15   address the new counts, which Tesla was unaware of during briefing of its Motion to
16   Dismiss and had not been asserted by the time briefing was complete.
17                  THE COURT SHOULD CONSIDER THE MOTION
18          Rebriefing the Motion on the Design Patent Counts would waste the resources of
19   both the Court and the parties. In order to conserve resources, the parties therefore
20   request that the Court consider the Motion to Dismiss, as currently briefed, and apply
21   the arguments to the design patent infringement claims in the TAC. Tesla may also
22   move to dismiss one or both of the new counts, and will do so in a separate filing.
23          Nikola added one allegation that it contends affects the Motion to Dismiss. Tesla
24   contends that the new allegation does not impact the Motion. Rather than rebrief the
25   Motion to address the one new allegation, however, the parties jointly request that the
26   Court consider a half-page supplement from each party, as set forth below. In addition,
27   if the Court grants oral argument on the motions to dismiss, should Tesla file a motion
28   to dismiss any new counts, the parties are amenable to the Court scheduling one

                                                 2
     Case 2:18-cv-01344-JAS-BPV Document 60 Filed 10/23/18 Page 3 of 6




 1   argument covering both the original and new counts, or separate arguments, at the
 2   Court’s discretion.
 3                                       CONCLUSION
 4          In sum, the parties jointly request that the Court rule as follows, and as set forth
 5   in the accompanying proposed order:
 6          1.     The Motion to Dismiss (Doc. 26) is renewed and the Court will consider
 7   the arguments as applied to the counts of design patent infringement asserted in the
 8   Third Amended Complaint (Doc. 57).
 9          2.     In connection with the Motion to Dismiss, the Court will also consider the
10   additional half-page statement from each party included herein.
11          3.     Tesla will file any responsive pleading(s), including a motion to dismiss
12   any new counts (for utility patent infringement or trade dress infringement), by
13   November 9, 2018.
14          4.     If the Court grants oral argument, at the Court’s discretion, the Court may
15   schedule one oral argument covering both the original and new counts, should Tesla file
16   a motion to dismiss one or both of the new counts.
17   ...
18   ...
19   ...
20

21

22

23

24

25

26

27

28

                                                 3
     Case 2:18-cv-01344-JAS-BPV Document 60 Filed 10/23/18 Page 4 of 6




 1                        TESLA’S SUPPLEMENTAL STATEMENT
 2          Just as Nikola’s cited articles have no bearing on Tesla’s motion (see Reply at
 3   10-11), Nikola’s new allegation that “a former trucking company CEO” allegedly said
 4   that the two trucks look alike (TAC ¶ 74) cannot save the design patent infringement
 5   counts from dismissal with prejudice. Like the articles, Nikola’s new allegation does
 6   not allege that the CEO compared the issued design patents to the Tesla Semi—indeed
 7   this would have been impossible because all three patents issued the year after the
 8   alleged statement was made. Nor does it allege that the CEO said he would “purchase
 9   one supposing it to be the other.” Egyptian Goddess, 543 F.3d at 683. Thus, the
10   allegation is legally irrelevant to infringement of the design patents. Sun Hill, 48 F.3d at
11   1169; cf. Keystone, 997 F.2d at 1450-51. Finally, even if the CEO thought there were
12   some similarities, that alone is not enough to survive Tesla’s motion to dismiss because
13   of the already-described glaring dissimilarities. See, e.g., Colida, 347 F. App’x at 571
14   (affirming dismissal of claims because “dissimilarities far exceed the similarities”).
15                       NIKOLA’S SUPPLEMENTAL STATEMENT
16          Tesla again invites the Court to ignore key facts: an ordinary observer (a trucking
17   company CEO and current owner of semi-truck dealerships) told Nikola that the Tesla
18   Semi looked like the Nikola One (TAC 17, 74). Tesla incorrectly argues that this
19   allegation is legally irrelevant because the CEO compares the Nikola One to the Tesla
20   Semi instead of the patent. Courts can compare an article that embodies the asserted
21   patents and the accused article when analyzing infringement. E.g., L.A. Gear, Inc., 988
22   F.2d at 1125-26. An ordinary observer said that the Tesla Semi looks like the patented
23   design. As such, the complaint properly alleges that the “resemblance is such as to
24   deceive an ordinary observer.” Hall, 705 F.3d at 1363. Tesla argues that the CEO did
25   not say he would purchase the Tesla thinking it was a Nikola. But this is legally
26   irrelevant. An ordinary observer does not need to be actually deceived, especially at the
27   pleading stage. Apple Inc., 786 F.3d at 1000. In sum, the complaint plausibly alleges
28   an ordinary observer was deceived and Tesla’s motion must be denied.

                                                  4
     Case 2:18-cv-01344-JAS-BPV Document 60 Filed 10/23/18 Page 5 of 6




 1         DATED this 23rd day of October, 2018.
 2
                                          OSBORN MALEDON, P.A.
 3

 4                                        By s/ Eric M. Fraser
 5                                           Eric M. Fraser
                                             Colin M. Proksel
 6                                           2929 N. Central Avenue, Suite 2100
                                             Phoenix, Arizona 85012-2793
 7

 8                                        LATHAM & WATKINS LLP
                                          Perry J. Viscounty, admitted pro hac vice
 9                                        Amit Makker, admitted pro hac vice
                                          505 Montgomery Street, Suite 2000
10                                        San Francisco, California 94111-6538

11                                        Matthew J. Moore, admitted pro hac vice
                                          555 Eleventh Street, NW Suite 1000
12                                        Washington, DC 20004-1304

13                                        Clement J. Naples, admitted pro hac vice
                                          885 Third Avenue
14                                        New York, NY 10022-4834

15                                        Attorneys for Defendant Tesla, Inc.

16
                                          BEUS GILBERT, PLLC
17

18
                                          By s/ K. Reed Willis (with permission)
19                                           Leo R. Beus
20                                           K. Reed Willis
                                             701 N. 44th Street
21                                           Phoenix, AZ 85008-6504
22                                        Attorneys for Plaintiff Nikola Corporation
23

24

25

26

27

28

                                            5
     Case 2:18-cv-01344-JAS-BPV Document 60 Filed 10/23/18 Page 6 of 6




 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on October 23, 2018, I electronically transmitted the
 3   attached document(s) to the Clerk’s Office using the CM/ECF System for filing and
 4   transmittal of a Notice of Electronic Filing to the parties who are CM/ECF registrants.
 5

 6                                            s/ Rebecca Warinner

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 6
